          Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 1 of 16



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Arizona Recovery Housing Association,              No. CV-20-00893-PHX-JAT
10                    Plaintiff,                         ORDER
11    v.
12    Arizona Department of Health Services, et
      al.,
13
                      Defendants.
14
15            Pending before the Court is Plaintiff Arizona Recovery Housing Association’s
16   (“Plaintiff”) Motion for a Temporary Restraining Order (“TRO”). (Doc. 11). Defendants
17   Arizona Department of Health Services (“DHS”) and Director Cara Christ (“the Director”;
18   collectively, “Defendants”) have responded, (Doc. 16), and Plaintiff has replied, (Doc. 18).
19   The Court now rules on the motion.
20   I.       BACKGROUND
21            In 2018, the Arizona Legislature passed a series of statutes regulating the operation
22   of “sober living homes” in the state. (Doc. 11 at 5). Under that legislation, a sober living
23   home refers to
24
              any premises, place or building that provides alcohol-free or drug-free
25            housing and that:
26
                     (a) Promotes independent living and life skills development.
27                   (b) May provide activities that are directed primarily toward recovery
                     from substance use disorders.
28
                     (c) Provides a supervised setting to a group of unrelated individuals
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 2 of 16



 1                 who are recovering from substance use disorders.
 2                 (d) Does not provide any medical or clinical services or medication
                   administration on-site, except for verification of abstinence.
 3
 4   A.R.S. § 36-2061(3). Before the enactment of this legislation, such homes could operate
 5   with a certification from an organization, like Plaintiff’s, that inspects and certifies the
 6   homes meet national standards for health and safety. (Docs. 11 at 4; 16 at 17). Now,
 7   however, a certification is inadequate—all sober living homes must obtain a license from
 8   DHS to operate in the state. A.R.S. §§ 36-2062(E), -2064(A).
 9          In addition to instructing DHS to “adopt rules to establish minimum standards and
10   requirements for the licensure of sober living homes in this state necessary to ensure the
11   public health, safety and welfare,” the statute also establishes baseline requirements that
12   those standards “shall include.” A.R.S. § 30-2062(A). These requirements are:
13
            1. A requirement that each sober living home to develop policies and
14          procedures to allow individuals who are on medication-assisted treatment to
            continue to receive this treatment while living in the sober living home.
15
            2. Consistent and fair practices for drug and alcohol testing, including
16          frequency, that promote the residents’ recovery.
            3. Policies and procedures for the residence to maintain an environment that
17          promotes the safety of the surrounding neighborhood and the community at
18          large.
            4. Policies and procedures for discharge planning of persons living in the
19          residence that do not negatively impact the surrounding community.
20          5. A good neighbor policy to address neighborhood concerns and complaints.
            6. A requirement that the operator of each sober living home have available
21          for emergency personnel an up-to-date list of current medications and
22          medical conditions of each person living in the home.
            7. A policy that ensures residents are informed of all sober living home rules,
23          residency requirements and resident agreements.
24          8. Policies and procedures for the management of all monies received and
            spent by the sober living home in accordance with standard accounting
25          practices, including monies received from residents of the sober living home.
            9. A requirement that each sober living home post a statement of resident
26
            rights that includes the right to file a complaint about the residence or
27          provider and information about how to file a complaint.
            10. Policies that promote recovery by requiring residents to participate in
28
            treatment, self-help groups or other recovery supports.


                                                 -2-
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 3 of 16



 1          11. Policies requiring abstinence from alcohol and illicit drugs.
 2          12. Procedures regarding the appropriate use and security of medication by
            a resident.
 3
 4   A.R.S. § 30-2062(A)(1)–(12). DHS must also set the fees that prospective licensees must
 5   pay for the initial license, subsequent renewals, and as a penalty for tardy payment. A.R.S.
 6   § 36-2063(A). Ninety percent of the fees go to the state’s “health services licensing fund,”
 7   with the remainder deposited in the state’s general fund. Id.; see also A.R.S. § 36-414.
 8          To give teeth to these requirements, the statutory scheme empowers DHS to
 9   investigate sober living homes to determine if they are adhering to licensing requirements
10   and impose civil sanctions for noncompliance. See A.R.S. § 36-2063(B) (authorizing the
11   Director to investigate, on reasonable cause and at a reasonable time, compliance with
12   statutory and regulatory requirements). “A person operating a sober living home in this
13   state that has failed to attain or maintain licensure of the sober living home shall pay a civil
14   penalty of up to one thousand dollars for each violation.” A.R.S. § 36-2062(B). If DHS
15   determines a home is operating in violation of statutory and regulatory requirements, it
16   may impose an additional penalty assessment of “not more than five hundred dollars for
17   each violation,” with “[e]ach day that a violation occurs constitut[ing] a separate violation.”
18   A.R.S. § 36-2063(C). Any person fined under this section may request a hearing, however,
19   and DHS cannot take any further act to collect the assessment until the hearing process is
20   complete. Id.
21          DHS exercised its authority to promulgate rules establishing the “fee structure for
22   licensure, license renewal, and late payments.” (Doc. 11 at 7). Those rules impose “[a]
23   licensing fee of $500 plus $100 times the maximum number of residents of the proposed
24   sober living home” for both the initial license and subsequent renewal. A.A.C R9-12-
25   103(A)(6), -104(A)(3). In addition, the rules call for a $250 late fee if a licensee fails to
26   timely renew the license. A.A.C. R9-12-104(B).
27          Plaintiff maintains that DHS has overzealously enforced these requirements in a
28   way that harms the homes that Plaintiff has previously certified, largely because the cost


                                                  -3-
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 4 of 16



 1   of the licensing fees is apparently too much to bear. (Doc. 11 at 9). For example, it claims
 2   that DHS responded to various homes’ “reasonable accommodation request[s] for a waiver
 3   of the per home and per bed fee” by informing those homes that their applications were
 4   incomplete for failure to pay the required fee. (Id.). In response to a follow-up letter
 5   demanding an answer to the reasonable accommodation requests, DHS stated that waiving
 6   the fee “would, at the very least, impose a substantial and undue financial burden” because
 7   such fees “enable [DHS] to meet its statutory mandate of administering the licensure and
 8   regulation of the program.” (Id.). DHS did not respond to subsequent requests to reconsider
 9   whether to waive the licensing fees. (Id. at 9–10).
10          At this stage in the litigation, the precise contours of what happened next remains
11   somewhat unclear. What is clear, however, is that six of the homes Plaintiff had certified
12   elected to close and certain others continued to operate without paying licensing fees. (Id.
13   at 10–11). That situation continued until DHS “threatened . . . fines of $1,000 per day with
14   a retroactive date of October 2019 if” those homes did not pay by March 18, 2020. (Id. at
15   10). At April’s end and May’s beginning, DHS “issued cease and desist orders and notices
16   of civil money penalty assessments” to two of the unlicensed homes Plaintiff has certified:
17   Carla Vista Sober Living and Spero House. (Docs. 11 at 10–11; 16 at 4). It has also issued
18   “letters of deficiency that indicate [its] intent to deny the applications [of two others]—J&J
19   [Sober Living] and Navarro [House].” (Doc. 16 at 4).
20          Seeking to halt DHS’s efforts to collect these fees from the homes it certifies,
21   Plaintiff filed a complaint in this Court on May 7, 2020 alleging that the statutes and rules
22   governing sober living homes violate the Fair Housing Act (“FHA”), the Americans with
23   Disabilities Act (“ADA”), and the Federal Rehabilitation Act (“FRA”). (Doc. 1). Six days
24   later, Plaintiff filed an amended complaint and a motion requesting both a TRO and a
25   preliminary injunction. (Docs. 7 & 8). The Court denied the motion without prejudice,
26   however, because Plaintiff failed to adequately specify the relief it sought from the Court
27   at that time. (Doc. 9 at 2). That same day, Plaintiff re-filed to specify that it sought a TRO
28   only at this stage. (Doc. 11).


                                                 -4-
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 5 of 16



 1   II.    DISCUSSION
 2          Although courts employ identical standards to evaluate whether to issue a TRO or
 3   a preliminary injunction, the two forms of relief serve different purposes. Johnson v. Macy,
 4   No. CV 15-7165 FMO (ASx), 2015 WL 9692930, at *3 (C.D. Cal. Oct. 23, 2015). “The
 5   purpose of a preliminary injunction is to preserve the status quo and the rights of the parties
 6   until a final judgment on the merits can be rendered, while the purpose of a [TRO] is to
 7   preserve the status quo before a preliminary injunction hearing may be held.” Id. (citations
 8   omitted).
 9          Such preliminary relief “is an extraordinary remedy never awarded as of right.”
10   Winter v. NRDC, Inc., 555 U.S. 7, 24 (2008). A party is entitled to this extraordinary form
11   of relief if it can show “[it] is likely to succeed on the merits, that [it] is likely to suffer
12   irreparable harm in the absence of preliminary relief, that the balance of equities tips in
13   [its] favor, and that [the TRO] is in the public interest.” Id. at 20. If the party is not quite
14   able to show a likelihood of success on the merits, but is able to raise at least “serious
15   questions going to the merits” it may still be entitled to preliminary relief provided it can
16   show that “the balance of hardships . . . tips sharply” in its favor, that the TRO will do more
17   good than harm, and is in the public interest. All. for the Wild Rockies v. Cottrell, 632 F.3d
18   1127, 1135 (9th Cir. 2011). Under either version of this test, the movant bears the burden
19   to make “a clear showing” that it meets all four elements. Mazurek v. Armstrong, 520 U.S.
20   968, 972 (1997) (emphasis omitted) (quoting 11A Charles Alan Wright, Arthur R. Miller,
21   & Mary Kay Kane, Federal Practice and Procedure § 2948, pp. 129–130 (2d ed.1995)).
22          A. Irreparable Harm
23          Plaintiff argues the statutes and rules governing sober living homes subject it to
24   likely irreparable harm for two reasons. First, it contends that “[w]hen defendants violate
25   a civil right[s] statute like the [FHA], the ADA, or the [FRA], irreparable harm is
26   presumed.” (Doc. 11 at 15). Second, it points to the “discriminatory effect of the onerous
27   licensing fees” and contends that irreparable harm has already occurred, and will continue
28   to occur, because “six . . . sober living homes have been forced to close because of the fees


                                                  -5-
         Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 6 of 16



 1   and countless more are expected to follow because of DHS’[s] zealous enforcement and
 2   excessive fines.” (Id. at 16).
 3           Defendants vigorously dispute the notion that Plaintiff is likely to suffer irreparable
 4   harm. (Doc. 16 at 13–15). Specifically, they contend that any presumption of harm cannot
 5   apply at this stage of the litigation, that Plaintiff asserts “purely economic” harms, identifies
 6   no imminent pending action that will inflict this harm, and that Plaintiff cannot itself be
 7   harmed because “[i]t does not operate a sober living home and has not applied for a license
 8   to operate a sober living home” meaning DHS “does not have any licensing or regulatory
 9   authority over [Plaintiff] and cannot take any enforcement action against Plaintiff.” (Id. at
10   2–3, 13–15).1
11           Plaintiffs seeking preliminary relief cannot rely on the mere possibility that
12   irreparable harm will occur but must instead show such harm is “likely in the absence of
13   an injunction.” Winter, 555 U.S. at 22 (emphasis omitted). To show irreparable harm, a
14   plaintiff must demonstrate that other legal remedies like money damages cannot cure that
15   harm. See Stanley v. Univ. of S. Cal., 13 F.3d 1313, 1320–21 (9th Cir. 1994) (explaining
16   that to obtain a preliminary injunction, the moving party must demonstrate that the remedy
17   at law is inadequate). The mere fact that the damages are susceptible to quantification,
18   however, does not necessarily mean that a preliminary injunction will not lie—being forced
19   to shutter one’s business may well be an irreparable harm. hiQ Labs, Inc. v. LinkedIn Corp.,
20   938 F.3d 985, 993 (9th Cir. 2019); see also Semmes Motors, Inc. v. Ford Motor Co., 429
21   F.2d 1197, 1205 (2d Cir. 1970) (“But the right to continue a business in which William
22   Semmes had engaged for twenty years and into which his son had recently entered is not
23   measurable entirely in monetary terms; the Semmes want to sell automobiles, not to live
24
     1
       Defendants discuss the fact that Plaintiff does not operate a sober living home and none
25   of the operators are involved in this litigation but does not cite legal authority or specifically
     argue that the Court should dismiss for lack of standing. (Doc. 16 at 3–4). Defendants also
26   point to the fact that administrative proceedings have begun. (Id. at 6–7). At this point, the
     Court will not consider these facts as a reason to dismiss the case and will only consider
27   them in its irreparable harm analysis. This determination is, of course, without prejudice to
     future well-supported arguments that the Court should dismiss for lack of standing or
28   because of the existence of ongoing state administrative proceedings. See Sprint
     Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 79–80 (2013).

                                                   -6-
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 7 of 16



 1   on the income from a damages award.”). Lastly, given that the purpose of a TRO is to
 2   maintain the status quo until a potential hearing on a preliminary injunction, any likely
 3   threat of harm must threaten to disrupt that status quo; that is, the threat must be imminent.
 4   See Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988); see also
 5   Park Vill. Apartment Tenants Ass’n v. Mortimer Howard Tr., 636 F.3d 1150, 1160 (9th
 6   Cir. 2011) (“An injunction will not issue if the person or entity seeking injunctive relief
 7   shows a mere ‘possibility of some remote future injury,’ or a ‘conjectural or hypothetical’
 8   injury.” (citations omitted)).
 9          Under this circuit’s “case-specific approach, ‘[courts] do not presume irreparable
10   harm’ simply because a defendant violates a statute that authorizes injunctive relief.” Park
11   Vill. Apartment Tenants Ass’n, 636 F.3d at 1162 (quoting Small ex rel. NLRB v. Operative
12   Plasterers’ & Cement Masons’ Int’l Ass’n Local 200, 611 F.3d 484, 494 (9th Cir. 2010)).
13   That is not to say, however, that a court can never apply a presumption when ruling on an
14   injunction for “Congress may intervene and guide or control the exercise of the courts’
15   discretion.” Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 542 (1987) (quoting
16   Weinberger v. Romero–Barcelo, 456 U.S. 305, 313 (1982)). Nevertheless,
17
            courts cannot lightly assume Congress intended to do away with the
18          irreparable-harm factor in any given case. Rather, courts must carefully
            analyze the statute at issue “to determine whether Congress intended to make
19
            ‘a major departure from the long tradition of equity practice’ and create a
20          statutory presumption or categorical rule for the issuance of injunctive
            relief.”
21
22   Idaho v. Coeur d’Alene Tribe, 49 F. Supp. 3d 751, 763 (D. Idaho 2014) (quoting Perfect
23   10, Inc. v. Google, Inc., 653 F.3d 976, 981 n.2 (9th Cir. 2011)), aff’d, 794 F.3d 1039 (9th
24   Cir. 2015). Thus, employing the usual tools of statutory interpretation, the Court must
25   determine if the statute authorizing the injunction “explicitly, ‘or by a necessary and
26   inescapable inference,’ restricts a court’s discretion to decide whether a plaintiff has
27   suffered irreparable injury.” Cottonwood Envtl. Law Ctr. v. U.S. Forest Serv., 789 F.3d
28   1075, 1090 (9th Cir. 2015) (quoting Amoco, 480 U.S. at 542).


                                                 -7-
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 8 of 16



 1          The Court need go no further than eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388
 2   (2006), however, to conclude that the plain language of the FHA’s injunction-authorizing
 3   provision, 42 U.S.C. § 3613(c)(1), does not mandate a presumption of irreparable harm. In
 4   holding that nothing in the Patent Act portended congressional intent to depart from
 5   traditional equitable principles such that a court must issue a permanent injunction on a
 6   finding of infringement, the Supreme Court reasoned that “[l]ike the Patent Act, the
 7   Copyright Act provides that courts ‘may’ grant injunctive relief ‘on such terms as it may
 8   deem reasonable to prevent or restrain infringement of a copyright.” Id. at 393 (quoting 17
 9   U.S.C. § 502(a)). Under that permissive language, the Court had “consistently rejected
10   invitations to replace the traditional equitable considerations with a rule that an injunction
11   automatically follows a determination that a copyright has been infringed.” Id. at 393–94
12   (collecting cases). Indeed, following eBay, the Ninth Circuit Court of Appeals applied its
13   holding to the preliminary injunction context in a proceeding under the Copyright Act and
14   refused to apply a presumption of irreparable harm because such “permissive language
15   does not evince a congressional intent to depart from traditional equitable principles.”
16   Perfect 10, 653 F.3d at 980.
17          The FHA’s injunction-authorizing provision uses this same permissive language:
18
            In a civil action under subsection (a), if the court finds that a discriminatory
19          housing practice has occurred or is about to occur, the court . . . may grant
            as relief, as the court deems appropriate, any permanent or temporary
20
            injunction, temporary restraining order, or other order (including an order
21          enjoining the defendant from engaging in such practice or ordering such
            affirmative action as may be appropriate).
22
23   42 U.S.C. § 3613(c)(1) (emphasis added). This permissive language does not indicate
24   Congress intended a major departure from the long tradition of equity practice. The text
25   does not establish a different standard for obtaining injunctive relief that excludes proof of
26   irreparable harm as one of its elements. As eBay and Perfect 10 recognized with regard to
27   the Patent and Copyright Acts, the provision simply says that a court may grant an
28   injunction on a showing that a violation has or is about to occur, a standard that is perfectly


                                                  -8-
         Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 9 of 16



 1   consistent with the traditional test for equitable relief.2
 2           Plaintiff relies on none of this authority, let alone any reference to the statute’s text,
 3   to champion application of the presumption of irreparable harm. Instead, it points to Silver
 4   Sage Partners, Ltd. v. City of Desert Hot Springs, 251 F.3d 814, 827 (9th Cir. 2001), where
 5   the Ninth Circuit Court of Appeals noted it had previously “presume[d] that the plaintiff
 6   ha[d] suffered irreparable injury from the fact of the defendant’s violation” of a civil rights
 7   statute and remanded for reconsideration of the plaintiff’s motion for an injunction. But in
 8   Silver Sage Partners a jury had already found an FHA violation and nothing in the case
 9   requires a court to apply a presumption of irreparable harm in the preliminary injunction
10   context. Id. Indeed, its specific holding—that a plaintiff need not even establish a
11   reasonable likelihood of an FHA violation—cannot be squared with Winter’s instruction
12   that a preliminary injunction cannot issue on the mere possibility of harm. Anselmo v. Mull,
13   No. CIV. 2:12-1422 WBS EFB, 2012 WL 5304799, at *7–8 (E.D. Cal. Oct. 25, 2012).
14           As do many of the district courts that continue to follow the broad language of Silver
15   Sage Partners, Plaintiff also points to Gresham v. Windrush Partners, Ltd., 730 F.2d 1417,
16   1423–24 (11th Cir. 1984) (citations omitted), where the Eleventh Circuit Court of Appeals
17   so ably described the injuries that flow from discriminatory housing deprivations:
18
             [A] person who is discriminated against in the search for housing cannot
19           remain in limbo while a court resolves the matter. He or she must find
             elsewhere, and once that housing is found, even in a segregated
20
             neighborhood, it becomes difficult to disrupt new friendships and other
21           community ties by uprooting oneself again.
22                  Second, in a case such as this one, the available housing where the
23           discrimination is occurring could become filled during the pendency of a
             lawsuit, making corrective relief nearly impossible to enter . . . . [Other]
24           harm[s] include[] “the loss of safe, sanitary, decent and integrated housing;
25           the loss of achieving integrated schools without the necessity of massive
26   2
       By way of contrast, a presumption of harm was mandated by a statute that listed the
     elements required for an enforcing agency to obtain an injunction, without mentioning
27   irreparable harm, and where legislative history indicated “Congress ‘intended to codify the
     decisional law’ that ‘lightened the agency’s burden by eliminating the need to show
28   irreparable harm.’” F.T.C. v. Consumer Def., LLC, 926 F.3d 1208, 1213–14 (9th Cir. 2019)
     (quoting F.T.C. v. Weyerhauser Co., 665 F.2d 1072, 1081 (D.C. Cir. 1981)).

                                                   -9-
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 10 of 16



 1          busing; the loss of housing which is accessible to jobs; and the loss of being
 2          unable to escape the never-ending and seemingly unbreakable cycle of
            poverty.”
 3
 4   The Court agrees with Gresham that all these things are true when someone is denied
 5   housing, or faces an imminent and likely threat of denial, simply because he or she is a
 6   member of a class that the FHA protects. Where the Court parts ways with Gresham,
 7   however, is that it does not believe all these harms are automatically present whenever a
 8   plaintiff can point to a law that may end up violating the FHA. Any injury at that point may
 9   still be theoretical, so far off that it is uncertain whether it will even occur.
10          As Defendants persuasively demonstrate, any injury is neither imminent nor certain
11   to occur because the administrative process for enforcing the statutes and rules now
12   challenged has only just begun. A sober living home has the right to request a hearing to
13   appeal any civil penalty assessment, and DHS “may not take further action to enforce and
14   collect the assessment until the hearing process is complete.” A.R.S. § 36-2063(C). After
15   a sober living home has requested a hearing, DHS, “as soon as practicable, shall hold a
16   hearing, and if the [D]irector determines the order is reasonable and just and that the
17   practice engaged in is contrary to the health laws of this state, the [D]irector shall order the
18   person to comply with the cease and desist order.” A.R.S. § 36-601(B). Under the statute,
19   then, when DHS serves a cease and desist order, that action merely triggers the beginning
20   of a process that allows the party to make their case as to why it should not be fined, a
21   process that culminates in the Director exercising her discretion to determine if a fine
22   would be “reasonable and just.” Likewise, when DHS denies a sober living home license,
23   the prospective licensee has appeal rights. A.A.C. R9-12-107(C). And, generally, after a
24   final decision on an administrative appeal, a party may further appeal that administrative
25   decision in Arizona’s state courts under the Arizona Administrative Procedures Act. A.R.S.
26   § 41-1092.08(H). A reviewing court may not affirm an administrative action that is
27   “contrary to law,” including the FHA. A.R.S. § 12-910(E). Thus, even on the initial denial
28   of a license application, any final decision—and any action to collect civil penalties as a


                                                   - 10 -
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 11 of 16



 1   result—is not imminent and certainly will not occur before the Court can hold a preliminary
 2   injunction hearing.
 3          To the extent that Plaintiff provides that the sober living homes it has certified are
 4   facing any action under the statutes and rules it challenges, those actions are currently at
 5   only just the beginning of this administrative process. Carla Vista House and Spero House,
 6   who face cease and desist orders for operating sober living homes without a license, have
 7   requested administrative hearings to challenge those orders. (Doc. 16 at 6). J&J Sober
 8   Living, who did not obtain approval of its license application, has likewise requested an
 9   appeal of that decision. (Id.). While Navarro House—who also did not obtain a license—
10   has not appealed, its deadline to do so has not yet run. (Id.).
11          Plaintiff also points to the fact that six sober living homes have closed since the state
12   passed the sober living homes licensing statutes. (Doc. 11 at 11). But what is missing from
13   this rather cursory allegation is any meaningful explanation about why those homes closed.
14   In other words, the Court cannot determine whether those six homes closed because they
15   elected not to pay the licensing fee, whether they were subject to any fines for
16   noncompliance with the statutes, or whether they closed for any other reason. While an
17   immediate threat of being forced out of business may suffice to show irreparable harm, it
18   does not inexorably follow that because some businesses have closed for any number of
19   reasons that other businesses will close too. And as discussed above, at least some of the
20   sober living homes are still fighting these fines in state administrative proceedings. A
21   finding of likely irreparable harm cannot be based on so thin a reed.
22          Two other factors weigh against a finding of irreparable harm here. While
23   Defendant somewhat misrepresents Plaintiff’s identification of harm as merely financial,
24   it cannot be denied that the thrust of Plaintiff’s request concerns its objection to the
25   licensing fees, which could be compensated by money damages. Finally, it cannot be
26   denied that none of these harms—whether financial or otherwise—will be inflicted on
27   Plaintiff because Plaintiff is not a sober living home.
28          Absent a contrary command from Congress, this Court must adhere to the traditional


                                                 - 11 -
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 12 of 16



 1   four-prong test for injunctions as articulated in Winter and Cottrell. The Court cannot apply
 2   a presumption of irreparable harm and still comply with Winter’s instruction that an
 3   injunction cannot issue on the mere possibility of harm. 555 U.S. at 22. Surely, applying a
 4   presumption of harm would sweep in some cases where any harm is no more than a mere
 5   possibility. Absent that presumption, Plaintiff fails to establish that any of the business-
 6   related harms it relies on are sufficiently imminent to warrant issuing a TRO.
 7          B. Merits
 8          Having concluded that Plaintiff fails to show sufficiently imminent and irreparable
 9   harm to justify a TRO, the Court could stop there and simply deny the motion. The Court
10   will say a brief word about the merits, however, in an effort to ensure that the briefing on
11   any potential motion for a preliminary injunction focuses on the relevant issues.
12          To establish an FHA discrimination claim, a plaintiff can rely on one of three
13   theories: (1) disparate treatment, (2) disparate impact, (3) failure to make reasonable
14   accommodations for handicapped housing. Gamble v. City of Escondido, 104 F.3d 300,
15   304–05 (9th Cir. 1997). There are two kinds of disparate treatment cases. The first,
16   encompasses claims where a private person or governmental entity refuses “to sell or rent
17   housing to someone because of . . . [a] protected characteristic.” Ave. 6E Invs., LLC v. City
18   of Yuma, 818 F.3d 493, 502 (9th Cir. 2016). In these types of disparate treatment claims, a
19   plaintiff must prove that discriminatory intent motivated the defendant’s actions under
20   either the burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792
21   (1973), or with direct or circumstantial evidence of intent under “the ‘sensitive’ multi-
22   factor inquiry articulated by the Supreme Court in Arlington Heights v. Metropolitan
23   Housing Corp., 429 U.S. 252, 266 (1977).” Pac. Shores Props., LLC v. City of Newport
24   Beach, 730 F.3d 1142, 1158 (9th Cir. 2013). The second class of disparate treatment claims
25   encompasses allegations that a policy or statute is facially discriminatory, meaning that its
26   terms “appl[y] less favorably to a protected group.” Cmty. House, Inc. v. City of Boise, 490
27   F.3d 1041, 1048 (9th Cir. 2007). Within this rubric, plaintiffs need not prove malevolent
28   intent and any benign purpose behind the policy does not cure facial discrimination. Id. at


                                                - 12 -
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 13 of 16



 1   1049 (citing Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am.,
 2   UAW v. Johnson Controls, Inc., 499 U.S. 187, 199 (1991)). Facial discrimination does not
 3   violate the FHA, however, if the defendant shows either: “(1) that the restriction benefits
 4   the protected class or (2) that it responds to legitimate safety concerns raised by the
 5   individuals affected, rather than being based on stereotypes.” Id. at 1050.
 6          Because Congress designed the FHA to not only prohibit housing decisions and
 7   policies based on explicit discrimination, but to also “uncover unconscious or consciously
 8   hidden biases” and remove barriers to “housing and integration that can occur through
 9   unthinking, even if not malignant, policies,” it also encompasses a claim for disparate
10   impact. Ave. 6E Invs., 818 F.3d at 502–03. To make out a prima facie case of disparate
11   impact, a plaintiff must demonstrate “(1) the occurrence of certain outwardly neutral . . .
12   practices, and (2) a significantly adverse or disproportionate impact on persons of a
13   particular [type] produced by the [defendant’s] facially neutral acts or practices.” Pfaff v.
14   HUD, 88 F.3d 739, 745 (9th Cir. 1996) (alterations in original) (quoting Palmer v. United
15   States, 794 F.2d 534, 538 (9th Cir. 1986)). “Demonstration of discriminatory intent is not
16   required under disparate impact theory. However, a plaintiff must ‘prove the discriminatory
17   impact at issue; raising an inference of discriminatory impact is insufficient.’” Gamble,
18   104 F.3d at 306 (9th Cir. 1997) (quoting Pfaff, 88 F.3d at 746). Thus, statistical evidence
19   is required in order to prevail on a disparate impact claim. Budnick v. Town of Carefree,
20   518 F.3d 1109, 1118 (9th Cir. 2008). “A defendant may rebut a plaintiff’s proof of disparate
21   impact by ‘supply[ing] a legally sufficient, nondiscriminatory reason.’” Id. (alteration in
22   original) (quoting Affordable Hous. Dev. Corp. v. City of Fresno, 433 F.3d 1182, 1194 (9th
23   Cir. 2006)).
24          Finally, a defendant may also violate the FHA by failing to make reasonable
25   accommodations. Id. at 1119. To establish a claim on this theory, a person suffering from
26   a disability must show that the defendant knew or reasonably should have known of his or
27   her disability, the accommodation was necessary to afford the plaintiff an equal opportunity
28   to use and enjoy the dwelling, and the defendant refused to make the accommodation. Id.


                                                - 13 -
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 14 of 16



 1   Where the sought-after accommodation is a fee waiver, a court should typically examine
 2   factors such as “the amount of fees imposed, the relationship between the amount of fees
 3   and the overall housing cost, the proportion of other tenants paying such fees, the
 4   importance of the fees to the landlord’s overall revenues, and the importance of the fee
 5   waiver to the handicapped tenant.” United States v. Cal. Mobile Home Park Mgmt. Co., 29
 6   F.3d 1413, 1418 (9th Cir. 1994).
 7          In view of these principles, the Court has several observations about the merits
 8   arguments made at this stage. The Court first observes that Plaintiff’s reasonable
 9   accommodation claim is not very intuitive. Essentially, Plaintiff appears to be arguing that
10   the accommodation necessary to enjoy the housing is a free license. (Doc. 11 at 14).
11   Seemingly, that takes the case out of the realm of California Mobile Home Park
12   Management, which involved fees imposed by a landlord for guest parking. 29 F.3d at
13   1415. The analogy between guest parking fees and licensing fees is not a clean one. If
14   Plaintiff desires to continue pressing this argument, it should strive to develop it in more
15   detail. Specifically, Plaintiff must explain how a fee waiver “will affirmatively enhance a
16   disabled [person’s] quality of life by ameliorating the effects of the disability.” Montano v.
17   Bonnie Brae Convalescent Hosp., Inc., 79 F. Supp. 3d 1120, 1126 (C.D. Cal. 2015)
18   (quoting Dadian v. Vill. of Wilmette, 269 F.3d 831, 838 (7th Cir. 2001)). The Court also
19   agrees with Defendants that Plaintiff has not adequately developed its disparate impact
20   argument beyond rehearsing caselaw. (Doc. 16 at 11). At this stage, Plaintiff has no
21   statistical evidence of disparate impact. It must provide statistical evidence to support this
22   claim should it continue to press it in any request for a preliminary injunction.
23          Unlike disparate impact claims, however, a plaintiff need not supply statistical
24   evidence to succeed on a disparate treatment claim. Thus, the Court disagrees with
25   Defendants’ contention that Plaintiff must support its disparate treatment claim—and most
26   especially its claim that these statutes and rules are facially discriminatory—with the same
27   evidence needed to support a disparate impact claim. (Doc. 16 at 10). It is not at all clear
28   why Plaintiff cannot attempt to prove its facial discrimination claim by pointing to other


                                                 - 14 -
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 15 of 16



 1   licensing statutes and rules and demonstrating that the regulatory scheme singles out
 2   persons recovering from alcoholism or drug addiction for the most onerous treatment. To
 3   the extent Defendants argue it cannot, they must support that contention with authority
 4   other than their citation to Avenue 6E Investments, which is clearly from the portion of that
 5   opinion discussing disparate impact claims.
 6          Likewise, the Court is also somewhat confused by Defendants’ novel claim that the
 7   text of A.R.S. §36-2062(A) cannot be facially discriminatory because it only makes
 8   mandatory certain voluntary standards of Plaintiff’s parent organization, the National
 9   Alliance for Recovery Residences. (Doc. 16 at 11). To the extent that Defendants argue
10   this shows the benign intent behind the law, the caselaw could not be clearer that this does
11   not transform a facially discriminatory policy into a neutral one. Defendants also cite these
12   standards in briefly arguing that, even if the statutes are discriminatory, they are justified.
13   (Id. at 12). Because Community House rejected mere rationality as the standard to evaluate
14   justifications of facially discriminatory policies, and adopted a “more searching method of
15   analysis,” 490 F.4d at 1050, the Court does not believe it can simply take Defendants’ word
16   for it that these policies benefit the protected class, see, e.g., Larkin v. State of Mich. Dep’t.
17   of Soc. Servs., 89 F.3d 285, 292 (6th Cir. 1996) (striking down neighborhood notification
18   requirements for group homes because such a policy “would facilitate the organized
19   opposition to the home, and animosity towards its residents”). Going forward, Defendants
20   should provide legal authority for their contention that transforming voluntary standards
21   into mandatory ones is not facially discriminatory or cite evidence that the policy benefits
22   persons recovering from alcoholism or drug addiction.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                   - 15 -
      Case 2:20-cv-00893-JAT Document 19 Filed 05/27/20 Page 16 of 16



 1   III.   CONCLUSION
 2          Therefore,
 3          IT IS ORDERED that Plaintiff Arizona Recovery Housing Association’s Motion
 4   for a Temporary Restraining Order (Doc. 11) is DENIED.
 5          Dated this 27th day of May, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 16 -
